DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 12/10/2020 and 04/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenstock (DE 102014201966 A1).

Regarding claim 1, Blumenstock discloses a folding-out device (See Figs 3 & 4) for folding outwards a packaging portion of an item of packaging for an object (See Fig 7; see further ¶ [0044] - [0048]), wherein the folding-out device has a transportation installation (See Fig 6 - Fig 9, #50) for transporting the object in a transportation direction (See Figs 7 - 9 illustrating the transportation direction), a lifting installation for raising the object (See Fig 4, #32/#33/#34/#38. See further ¶ [0025] & [0040]), and a detent installation (See Figs 7-8, #30), wherein the detent installation has at least one roller (See Fig 7, #30. See further ¶ [0045]) which is disposed so as to be perpendicular to the transportation direction (See Figs 7-8 illustrating that the detent installation is oriented perpendicular to the transportation direction) and which is disposed on that side of the item of packaging that faces away from or faces the transportation installation (See Figs 6-8 illustrating that the detent installation {#30} is situated on the side of packaging facing towards the transportation installation {#50}) and forms a detent for the folded-in packaging portion (See ¶ [0045]), and wherein the lifting installation and/or the detent installation are/is configured so as to be movable parallel with the transportation direction in order for the object and the detent installation to be moved relative to one another (See Figs 11a-11d illustrating that the lifting installation is movable parallel to the transportation direction. See further ¶ [0025]).

Regarding claim 3, Blumenstock further discloses wherein the lifting installation is disposed on that side of the transportation installation that faces away from the item of packaging (See Fig 6 illustrating that the lifting installation is situated on a side of the transportation installation facing away from the item of packaging).

Regarding claim 4, Blumenstock further discloses wherein a transportation plane of the transportation installation has at least one clearance (See Fig 6, #33), wherein the lifting installation is configured for engaging through the clearance in order for the object to be raised (See Fig 3. See further ¶ [0040]).

Regarding claim 5, Blumenstock further discloses wherein the lifting installation is configured for raising a transportation plane of the transportation installation (See Figs 3 & 7 illustrating a transportation plane. See further ¶ [0040] - "...Alternatively, the containers 10 and the tray 14 could be separated by removing the tray 14 by moving it upwards, but the containers 10 still remain fixed by the fixing means 38..."), at least in the bearing region of the item of packaging on the transportation plane, in order for the object to be raised (See ¶ [0040]).

Regarding claim 6, Blumenstock further discloses wherein the lifting installation is configured such that the latter holds the item of packaging on at least one longitudinal side (See Figs 3-6, #38 illustrating that the item of packaging is held on a longitudinal underside. See further ¶ [0025]).

Regarding claim 7, Blumenstock further discloses wherein the lifting installation has at least one clamping installation or suction installation for holding the item of packaging (See ¶ [0035] - [0036]. See further Figs 4-6, #34).

Regarding claim 8, Blumenstock further discloses wherein the detent installation has exactly two rollers (See Fig 7, #30 illustrating two rollers. See further ¶ [0045] - "The further holding device 30, designed as a roller press-down device, is open and ready to receive the tab 17 of the film 16... The holding device 24 moves in the vertical direction up to approximately 15 to 30 mm above the tray 14. The rollers of the further holding device 30 are still open."), wherein a first roller of the two rollers is disposed on the longitudinal side of the item of packaging that faces the transportation installation (See Fig 7, #30 upper roller), and
a second roller of the two rollers is disposed on the longitudinal side of the item of packaging that faces away from the transportation installation (See Fig 7, #30 lower roller).

Regarding claim 9, Blumenstock further discloses wherein the rollers are movable relative to one another (See ¶ [0045] - "The further holding device 30, designed as a roller press-down device, is open and ready to receive the tab 17 of the film 16... The holding device 24 moves in the vertical direction up to approximately 15 to 30 mm above the tray 14. The rollers of the further holding device 30 are still open.").

Regarding claim 10, Blumenstock further discloses wherein the lifting installation has a horizontal drive which is configured for moving the lifting installation parallel with the transportation direction, counter to the transportation direction (See Fig 4, #34. See further ¶ [0036] & [0042]).

Regarding claim 11, Blumenstock further discloses a method for folding outwards a packaging portion of an item of packaging for an object (See Fig 7; see further ¶ [0044] - [0048]), wherein the object on a transportation installation (See Fig 6 - Fig 9, #50) is transported in a transportation direction (See Figs 7 - 9 illustrating the transportation direction), wherein the method comprises the following method steps:
- raising the object by a lifting installation (See Fig 4, #32/#33/#34/#38. See further ¶ [0025] & [0040]. See further ¶ [0040] - "...Alternatively, the containers 10 and the tray 14 could be separated by removing the tray 14 by moving it upwards, but the containers 10 still remain fixed by the fixing means 38...");
- first moving of the lifting installation and a detent installation parallel with the transportation direction (See Figs 11a-11d illustrating that the lifting installation is movable parallel to the transportation direction. See further ¶ [0025]) in such a manner that the item of packaging at least in portions is disposed on the detent installation (See Figs 11a-11f), wherein a roller of the detent installation (See Fig 7, #30. See further ¶ [0045]) is disposed on a longitudinal side of the item of packaging in order for a detent for the packaging portion to be formed (See ¶ [0045] - "The further holding device 30, designed as a roller press-down device, is open and ready to receive the tab 17 of the film 16... The holding device 24 moves in the vertical direction up to approximately 15 to 30 mm above the tray 14. The rollers of the further holding device 30 are still open.");
- second moving of the lifting installation relative to the detent installation parallel with the transportation direction in such a manner that the folded-in packaging portion is folded outwards (See Figs 11a-11d illustrating that the lifting installation is movable parallel to the transportation direction. See further ¶ [0025]. See further Figs 7-8 & ¶ [0023] - "...A further holding device 30 is arranged at the end of the transport device 22. The further holding device 30 is preferably designed as a clamping device, for example as a roller pressdown device. The further holding device 30 is designed to hold the protruding tab 17 of the film 16 in order to make it easier to open the film 16 and / or to keep the opened film bag 16 open...").

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenstock in view of Leidig (US 2012/0023873 A1).

Regarding claim 2, Blumenstock does not specifically teach wherein the packaging portion initially is folded inwards between the transportation installation and the item of packaging.
	Leidig teaches wherein the packaging portion initially is folded inwards between the transportation installation and the item of packaging (See Fig 2 illustrating that a folded portion of a packaging {#10} can be initially folded inwards prior to being folded outwards).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731